KEHOE, Judge.
Appellant, plaintiff below, -brings this appeal from an order dated February 15,1977, entered by the trial court dismissing his complaint for lack of jurisdiction. We reverse.
After reviewing the record in this cause, we are of the opinion that appellant’s complaint was improperly dismissed by the trial court for lack of jurisdiction. The complaint sought basically the reformation of a contract of insurance to reflect the intent of the parties. We believe that the trial court had jurisdiction to entertain the complaint. Art. V, § 5(b), Fla.Const. See generally Petrine v. D. Black & Sons, Inc., 338 So.2d 912 (Fla. 3d DCA 1976); Perez v. State Auto Insurance, 270 So.2d 377 (Fla. 3d DCA 1972); and Poindexter v. Equitable Life Assurance Society, 127 W.Va. 671, 34 S.E.2d 340 (1945). Accordingly, the order appealed is reversed and the cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.